By the Court,

Dixon, C. J.
Upon examination of the record we find that judgment has not been perfected. The case stands as yet upon an order for judgment for frivolousness of the demurrer to the complaint, made by the circuit judge at chambers. This is not such a final judgment, of award in the nature of one, as will sustain a writ of error. The defendant, plaintiff in error, might under the existing practice, have moved the court at general or special term, to vacate the order, and upon refusal have taken his appeal. Moore vs. Cord, 13 Wis., 413. Or he may wait until judgment is perfected, settle bis exceptions, and take bis writ of error. As yet the proceeding is premature, and the writ must be dismissed.
Ordered accordingly..